Title: To George Washington from David Humphreys, 4 November 1790 [letter not found]
From: Humphreys, David
To: Washington, George

Letter not found: from David Humphreys, 4 Nov. 1790. Frank Landon Humphreys claimed that before his vessel “finally left England, Col. Humphreys sent a letter to Gen. Washington from Gravesend on November 4.” This could have been, however, the letter Humphreys had written to the president four days earlier (see Humphreys, Life and Times of David Humphreys,Francis Landon Humphreys. Life and Times of David Humphreys: Soldier—Statesman—Poet, “Belov’d of Washington.” 2 vols. New York and London, 1917. 2:58; Humphreys to GW, 31 Oct. 1790).